Citation Nr: 1001769	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  05-14 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable rating for bilateral 
conjunctival pigmentation and left endothelial pigmentation, 
residuals of flash burns to the eyes.


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the military from 
September 1969 to August 1971.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board twice remanded this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, to schedule the 
Veteran for a Travel Board hearing, initially in December 
2007 and more recently in October 2008.  He had this 
requested hearing in August 2009 before the undersigned 
judge.

The Board has since received a bundle of additional evidence 
in support of the Veteran's claim, and he submitted a 
statement with this evidence indicating he was waiving his 
right to have the RO initially consider it.  See 38 C.F.R. §§ 
20.800, 20.1304 (2009).

Primarily because of the findings noted in this additional 
evidence, the Board is again remanding this case to the RO 
via the AMC - this time, however, to have the Veteran 
reexamined to reassess the severity of his eye disability at 
issue.


REMAND

The Veteran contends his bilateral eye disability, currently 
rated noncompensable (i.e., 0 percent) under Diagnostic Codes 
6099-6018, has increased in severity and therefore deserves a 
higher rating.  During his recent August 2009 hearing 
he testified that he suffers from persistent pain, burning, 
itching and clouding.  He also says he notices spots or dots 
and has diminished visual acuity.  The additional records he 
has submitted since his hearing concern his ongoing 
evaluation and treatment for these type symptoms.



Where, as here, an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But a rather 
recent decision of the Court held that, in determining the 
present level of disability for any increased-evaluation 
claim, the Board must consider whether to "stage" 
the Veteran's rating.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings demonstrating distinct time periods in which the 
service-connected disability has exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged rating would be 
necessary.  The relevant temporal focus for adjudicating the 
level of disability of an increased rating claim is from one 
year before the claim was filed until - so, here, since 
April 2003 - until VA makes a final decision on the claim.  
Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

Under the former version of 38 C.F.R. § 4.84a, Diagnostic 
Code 6018, a 0 percent disability rating is assigned for 
healed conjunctivitis where there are no residuals.  A 
maximum 10 percent evaluation is warranted for active chronic 
conjunctivitis with objective symptoms.  Where conjunctivitis 
is healed with residuals, the residuals are to be rated.  See 
Diagnostic Code 6018, as in effect prior to December 10, 
2008.

The current, revised, version of 38 C.F.R. § 4.79, Diagnostic 
Code 6018, indicates to rate chronic conjunctivitis 
(nontrachomatous) as 10-percent disabling if active (with 
objective findings, such as red, thick conjunctivae, mucous 
secretion, etc.)  If inactive, then evaluate based on 
residuals, such as visual impairment and disfigurement.

The Board is required to consider the claim in light of both 
the former and revised standards to determine whether a 
higher rating is warranted.  But VA's Office of General 
Counsel has determined that the amended rating criteria, if 
more favorable, may only be applied prospectively from the 
effective date of the regulatory change.  See VAOPGCPREC 3-
2000; 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
record is inadequate and the need for a more contemporaneous 
examination occurs when the evidence indicates the current 
rating may be incorrect.  38 C.F.R. § 3.327(a).  Here, the 
Veteran most recently had a VA compensation examination 
concerning his eye disability nearly six years ago, in May 
2004.  And, as he alleged in his hearing testimony and 
written statements submitted at other times during the 
pendency of this appeal, he believes this disability is now 
significantly worse.  Consequently, another examination is 
needed to reassess the severity of this disability.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the 
Court determined the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-month 
old examination was too remote in time to adequately support 
the decision in an appeal for an increased rating); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (where the record does not 
adequately reveal current state of Veteran's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is 
no additional medical evidence that adequately addresses the 
level of impairment of the disability since the previous 
examination).  See, too, Olsen v. Principi, 3 Vet. App. 480, 
482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991); and 
VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for another VA compensation 
examination to reassess the severity of his bilateral 
eye disability.  He is hereby advised that failure to 
report for this scheduled VA examination, without good 
cause, will have adverse consequences on his claim for a 
higher rating.  The claims file, including a complete 
copy of this remand, must be made available for review 
of the Veteran's pertinent medical and other history.

Any diagnostic testing or evaluation deemed necessary, 
including field of vision as measured by Goldmann 
Perimeter, should be performed.  The examiner is 
requested to include the total field of vision for both 
eyes, and to specifically comment on the extent, if any, 
of any area of loss or impairment of vision in either 
eye.  As well, the examiner should determine whether the 
Veteran's conjunctivitis is active, with objective 
symptoms, or instead healed, and identify all associated 
residuals (symptoms, etc.) and indicate whether there is 
disfigurement.

The examiner must discuss the rationale any opinions 
expressed, whether favorable or unfavorable, based on 
the findings on examination and information obtained 
from review of the record.

2.  Then readjudicate the claim in light of the 
additional evidence.  If the claim is not granted to the 
Veteran's satisfaction, send him a supplemental 
statement of the case (SSOC) and give him an opportunity 
to respond to it before returning the file to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

